Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0005657
                                                      03-JUN-2014
                                                      10:18 AM



                        SCPW-13-0005657


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   JOHN DeCAMBRA, Petitioner,


                               vs.


            DIRECTOR TED SAKAI, DEPARTMENT OF PUBLIC

              SAFETY, STATE OF HAWAI'I, Respondent.


                       ORIGINAL PROCEEDING


        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,

   and Circuit Judge Ochiai, in place of Acoba, J., recused.)


          Upon consideration of petitioner John DeCambra’s “Writ


of Habeas Corpus”, filed on November 25, 2013, which we review as


a petition for a writ of habeas corpus, the respondent Director


of the Department of Public Safety’s answer to the petition for a


writ of habeas corpus, filed on March 27, 2014, the respective


supporting documents submitted thereto, and the record, it


appears that respondent’s actions do not amount to a deliberate


indifference to petitioner’s medical need.    Petitioner,


therefore, is not entitled to the requested habeas corpus relief. 


See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976) (to establish a


constitutional claim under the Eighth Amendment predicated upon


the failure to provide medical treatment, an inmate must show 

(1) a “serious medical need” by demonstrating that failure to


treat the condition could result in further significant injury or


the unnecessary and wanton infliction of pain, and (2) the prison


official’s response to the medical need was deliberately


indifferent to the prisoner’s medical need); Farmer v. Brennan,


511 U.S. 825, 847 (1994) (deliberate indifference exists when a


prison official knows an inmate faces a substantial risk of


serious harm to his health and fails to take reasonable measures


to abate the risk); Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.


2000) (deliberate indifference is shown by a purposeful act or


failure to respond to a prisoner’s pain or possible medical need,


and harm caused by the indifference).   Therefore,


          IT IS HEREBY ORDERED that the petition for a writ of


habeas corpus is denied.

          DATED: Honolulu, Hawai'i, June 3, 2014

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Dean E. Ochiai




                                2